Case 20-21512-TPA          Doc 36   Filed 09/23/20 Entered 09/23/20 11:46:14            Desc Main
                                    Document     Page 1 of 3



                                                                                           TPA Form 026
                                                                                         Revised: 6/11/12
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                        : Bankruptcy No. 20-21512-TPA
                                              :
LINDA LORRAINE STIDARD                        : Chapter 7
                                              :
                           Debtor             :
                                              :
  Natalie Lutz Cardiello, Trustee             :
                                              :
         Movant                               :
                                              :
    v.                                        :
                                              :
  United States of America, Internal          :
  Revenue Service; Commonwealth of            :
  Pennsylvania, Department of Revenue;        :
  County of Allegheny; Jordan Tax Service;    :
  Forward Township; Keystone Collections      :
  Group; Elizabeth Forward School District;   :
  MBM Collections and Quicken Loans,          :
  Inc.                                        :
        Respondents                           :

                           ORDER CONFIRMING SALE OF PROPERTY
                               FREE AND DIVESTED OF LIENS

        AND NOW, this        day of                2020, on consideration of the Trustee’s Motion
 to Sell Real Estate Free and Clear of Third Party Interests, Liens, Claims, Charges and/or
 Encumbrances filed at Document No. 24 to Nathan Bertok and Shalyn Patterson for $131,000, after
                                th
 hearing held in Courtroom C, 54 Floor, U.S. Steel Building, 600 Grant Street, Pittsburgh, PA this
 date, the Court finds:

               (1) That service of the Notice of Hearing and Order setting hearing on said
 Motion/Complaint for private sale of real property free and divested of liens of the above named
 Respondents, was effected on the following secured creditors whose liens are recited in said
 Motion/Complaint for private sale, viz:

             DATE OF SERVICE                    NAME OF LIENOR AND SECURITY

                  August 28, 2020                 Allegheny County
                                                  (Current and Past Due Real Estate Taxes)

                  August 28, 2020                 Forward Township
                                                  (Current and Past Due Real Estate Taxes)
  Case 20-21512-TPA          Doc 36     Filed 09/23/20 Entered 09/23/20 11:46:14                Desc Main
                                        Document     Page 2 of 3


                    August 28, 2020                     Elizabeth Forward School District
                                                        (Current and Past Due Real Estate Taxes)

                    August 28, 2020                     Quicken Loans, Inc.
                                                        (First mortgage in the amount of $101,550 in favor
                                                        of Mortgage Electronic Registration Systems, Inc.
                                                        as nominee for Quicken Loans, Inc. recorded on
                                                        February 10, 2017 in the Office of the Recorder of
                                                        Deeds of Allegheny County in Mortgage Book
                                                        Volume 47558, Page 65.)


               (2) That sufficient general notice of said hearing and sale, together with the
confirmation hearing thereon, was given to the creditors and parties in interest by the moving party as
shown by the certificate of serviced duly filed and that the named parties were duly served with the
Motion.

               (3) That said sale hearing was duly advertised on the Court’s website pursuant to W. PA
LBR 6004-1(c)(2) on August 27, 2020 in the Pittsburgh Post-Gazette on September 3, 2020 and in the
Pittsburgh Legal Journal on September 9, 2020, as shown by the Proof of Publications duly filed.

               (4) That at the sale hearing the highest/best offer received was that of the above
    Purchaser(s) and no objections to the sale were made which would result in cancellation of said sale.

                 (5) That the price of $131,000 offered by Nathan Bertok and Shalyn Patterson is a full
and fair price for the property in question.

               (6) That the Purchaser(s) has acted in good faith with respect to the within sale in
accordance with In re Abbotts Dairies of Pennsylvania, Inc., 788 F2d. 143 (3d Cir. 1986).

           NOW THEREFORE, it is hereby ORDERED, ADJUDGED AND D ECREED that the sale
by Special Warranty deed of the real property described as 100 Nivens Ln, Elizabeth, PA 15037 is hereby
CONFIRMED to Nathan Bertok and Shalyn Patterson for $131,000, free and divested of the above recited
liens and claims, and, that the Movant is authorized to make, execute and deliver to the Purchaser(s)
above named the necessary deed and/or other documents required to transfer title to the property
purchased upon compliance with the terms of sale;

             It is FURTHER ORDERED, that the above recited liens and claims, be, and they hereby are,
transferred to the proceeds of sale, if and to the extent they may be determined to be valid liens against
the sold property, that the within decreed sale shall be free, clear and divested of said liens and claims;

             It is FURTHER ORDERED, that the following expenses/costs shall immediately be paid at
the time of closing. Failure of the Closing Agent to timely make and forward the disbursements
required by this Order will subject the closing agent to monetary sanctions, including among other
things, a fine or the imposition of damages, after notice and hearing, for failure to comply with the above
terms of this Order. Except as to the distribution specifically authorized herein, all remaining funds
shall be held by Counsel for Movant pending further Order of this Court after notice and hearing.

            (a)   The first mortgage of Quicken Loans, Inc. in the amount of $101,550 (plus or minus any
   escrow, adjustments or other refunds up to the amount of its lien);
  Case 20-21512-TPA            Doc 36      Filed 09/23/20 Entered 09/23/20 11:46:14                    Desc Main
                                           Document     Page 3 of 3


            (b)       Current real estate taxes, pro-rated to the date of closing;
            (c)       Outstanding water and sewage charges, plus interest and penalties, if any, through the
   date of closing, plus any escrow amounts required by the closing agent;
              (d) The Court approved realtor commission in the amount of $7,860;
              (e)     Settlement fees and expenses, including wire transfer fees, courier fees, overnight mail fees,
   lien letter fees, etc.;
              (f)     Transfer taxes in the amount of $1,310;
              (g) A carve out from the Debtors’ exemption in the amount of $7,500 to the bankruptcy
   estate; and
              (h) All remaining sums to the Debtor up to the amount of her claimed exemption. Any
   excess funds shall be paid to the bankruptcy estate.

   Such funds shall be held by the Trustee until further Order of Court, after notice and hearing.

            It is FURTHER ORDERED that:

             (1)       Within seven (7) days of the date of this Order, the Movant shall serve a copy of the
within Order on each Respondent/Defendant (i.e., each party against whom relief is sought) and its
attorney of record, if any, upon any attorney or party who answered the motion or appeared at the hearing,
the attorney for the debtor, the Closing Agent, the Purchaser, and the attorney for the Purchaser, if
any, and file a certificate of service.

            (2)      Closing shall occur within thirty (30) days of this Order.

           (3)      Within seven (7) days following closing, the Movant/Plaintiff shall file a Report of
Sale which shall include a copy of the HUD-1 or other Settlement Statement; and,

            (4)      This Sale Confirmation Order survives any dismissal or conversion of the within
case.

            (5)      The stay imposed by Bankruptcy Rule 6004(h) is waived.



                                                            Thomas P. Agresti, Judge
                                                            United States Bankruptcy Court
